                     Case 2:18-cr-00220-JAM Document 5 Filed 12/23/20 Page 1 of 1
                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                        v.                                CR NO: 2:18-CR-0220-JAM

FRANCELINO MARIO ALVES,

                               Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:      Francelino Mario Alves
 Detained at            Sacramento County Main Jail
 Detainee is:           a.)     ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                  charging detainee with: Distribution of Methamphetamine
                   or   b.)     ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:         a.)      ☐return to the custody of detaining facility upon termination of proceedings
                   or   b.)      ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is currently being served at the detaining facility

                Appearance is necessary on January 5, 2021, at 2:00 p.m., in the Eastern District of California.

                        Signature:                               /s/ David Spencer
                        Printed Name & Phone No:                 AUSA David W. Spencer, 916-554-2700
                        Attorney of Record for:                  United States of America

                                             WRIT OF HABEAS CORPUS
                             ☒ Ad Prosequendum                   ☐Ad Testificandum
        The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, on January 5, 2021, at 2:00 p.m., for his initial appearance and
arraignment, and any further proceedings to be had in this cause, and at the conclusion of said proceedings to return said
detainee to the above-named custodian.

 Dated:           December 23, 2020
                                                              Honorable Deborah Barnes
                                                              U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if applicable):                                                                  ☒Male      ☐Female
 Booking or CDC #:             10029797
 Facility Address:             651 “I” Street, Sacramento, CA
 Facility Phone:
 Currently Incarcerated

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
